Citation Nr: 1435827	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2014, the Board previously remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, this claim must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the prior February 2014 remand, the Board directed the RO to provide the Veteran with VA examinations concerning his claims.  The Veteran's virtual claims file shows that he was scheduled for VA examinations in March and April 2014, but had cancelled them.  In an email correspondence, dated in May 2014, the record reflects the Veteran's statement that he suffered a stroke and could not travel more than 20 miles from home per his doctor's instruction.  

Individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a) (2013).  The provisions of 38 C.F.R. § 3.655 pertain to cases when a veteran fails to report for a VA examination.  When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2013).

Here, the Board finds the Veteran has shown good cause for his cancellation of VA examinations.  Therefore, the Board will remand the claims so as to afford the Veteran another opportunity to appear for a VA examination.  The AOJ should again send a notification letter to the Veteran regarding the consequences if he fails to appear for the examination and should ensure that a copy of the letter is associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding records pertaining to his left ankle disability that is not already of record.  After obtaining the necessary authorization forms from the Veteran, should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any additional VA records should be added to the claims file.
 
2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service left ankle and bilateral hearing loss disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule for appropriate VA examinations to determine the nature, extent, onset, and etiology of his left ankle and bilateral hearing loss disabilities.  The claims folder should be made available and reviewed by the examiners.  All indicated studies should be performed and all findings should be reported in detail. 

a) Concerning the Veteran's claim for bilateral hearing loss, the examiner must opine as to whether the Veteran's bilateral hearing loss is at least as likely as not related to or had its onset in service.  The examiner should consider the Veteran's reports of exposure to acoustic trauma during training and his lay report as to the onset of the disability. 

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury during active service.  See Hensley v. Brown, Vet. App. 155, 159 (1993).

b) With respect to the left ankle disability, the examiner should state the likelihood that any left ankle disability, including arthritis, found to be present existed prior to service.  If the examiner concludes that any left ankle disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner determines the left ankle disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service. 

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of persistent and recurrent symptoms since service. 

The rationale for all opinions expressed should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



